Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146454 & (16)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JESSIE WAYNE PILLETTE,                                                                                  David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 146454
                                                                    COA: 312690
                                                                    Ingham CC: 12-000114-AW
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to consolidate is DENIED. The application for
  leave to appeal the November 26, 2012 order of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2013
         p0520
                                                                               Clerk